



Exhibit 10.1




LICENSE AGREEMENT


License Agreement made as of the 19th day of May, 2018, by and between 38th
Street Suites LLC and Sellas Life Sciences Group Inc.
In consideration of the mutual terms and conditions herein, Licensor agrees to
perform the services more particularly described below and, in addition, grants
Licensee an exclusive license to use a private office(s) as, from time to time,
as designated by Licensor, and in common with other licensees of Licensor, a
license to use other facilities and services of Licensor located on the 1-12
floor at 15 West 38th Street, New York, New York 10018 (hereinafter referred to
as the “Premises”) in accordance with the terms set forth herein.


1.
DEFINITIONS:



For the purposes of this License Agreement the following terms shall have the
meanings ascribed to them below:


A.
Unit(s): Suite Numbers 1001 - 1011, 1021, 1022, 1023, 1024 as shown on the floor
plan located on the 10th Floor of the Premises annexed hereto as Schedule D.



B.
Premises: 1-12 floors of the building known as 15 West 38th Street, New York,
New York 10018.



C. Name of Licensor: 38th Street Suites LLC


D.
Address of Licensor: 1-12 floor of 15 West 38th Street LLC



E.
Phone Number of Licensor: 212-300-3360



F. Name of Licensee: Sellas Life Sciences Group


G.
Address of Licensee: 315 Madison Avenue New York, NY 10017



H.
Phone Number of Licensee: 1917-438-4350



I.
Email Address of Licensee: financedept@sellaslife.com crhymer@sellaslife.com



J
Commencement Date: 8/1/2018 ( Move in 7/16/2018 )



K Expiration Date: 7/31/2020


L.
Monthly Base License Fee: Year 1: $31,000     Year 2: $32,000



M.
Initial Set-Up Fee per Suite: $600



N.
Security Deposit: $62,000



O.
Overlease: Leases dated November 27th 2017, by and between LT Propco LLC Corp.
as landlord, and 38th Street Suites LLC as tenant, covering the Premises; as
such leases may






--------------------------------------------------------------------------------





be amended from time to time.


P.
Broker: Matt Held



Q.
Base Services: Use of executive offices and such other services as are
enumerated on Schedule A annexed.



R.
Base Service License Fee: Charges for Base Services.



S.
Sundry Services: Use of executive offices and such other services as are
enumerated on Schedule B annexed.



T.
Sundry Services Fee: Charges for Sundry Services as set forth on Schedule B.

 


2.
GRANT OF LICENSE:

This agreement is the commercial equivalent of an agreement for accommodation(s)
in a hotel. The whole of the premises remains in Licensor’s possession and
control. Licensee accepts that this agreement creates no leasehold or other real
property interest with respect to the accommodation(s). Licensee is hereby
granted a license to use and occupy the Unit(s).



3.
TERM: The license granted hereunder shall have a term commencing on the
Commencement Date and ending on the Expiration Date. This License is not to be
construed as in any way granting to Licensee any interest in any office in the
Premises or any part thereof, it being the intention that this Agreement merely
grants a license to enter upon and use the Premises in accordance with the terms
hereof and will not be deemed to grant to the Licensee a leasehold or other real
property interest. The fact that charges may be quoted on an annual or monthly
basis is not meant to imply any annual or month-to-month relationship but is
merely done for convenience purposes.



4.    BASE LICENSE FEE/SUNDRY SERVICE FEE:


A.
Licensee shall pay Licensor the Base License Fee, plus applicable sales or use
taxes, in advance, on the first day of each month to occur during the term of
this license. Where certain sundry services are bundled into the base license
fee, Licensee understands applicable sales or use taxes shall apply, such as
sales tax on the phone service portion of the base license fee.



B.
In the event that Licensee shall utilize any Sundry Services offered by
Licensor, Licensee shall pay the Licensor within five (5) days after being
billed therefore for all Sundry Services associated with the use of such
services. The Sundry Services shall be billed at Licensors standard rates as
stated on Schedule B annexed hereto and incorporated herein plus applicable
sales or use taxes. Fees for such sundry services are invoiced in arrears. The
billing cycle for a la carte fees is classified as the period as a 30-day period
between the 16th of the prior month until the 15th of the month being billed,
ie. the March invoice will include the a la carte items employed between January
16th and February 15th. Licensee agrees that sundry service items must be
disputed within thirty (30) days or licensee waives their right to dispute such
charges. Licensor shall have the right to change its standard rates, from time
to time. Licensee may also be charged for extraordinary electrical usage on a
pro rata basis.



C. All monthly Base Services Fee and Sundry Service Fee and other sums paid
hereunder





--------------------------------------------------------------------------------





shall be payable at the office of the Licensor or at such other location or to
any agent designated in writing by the Licensor. In addition to any other sums
due, Licensee shall pay late charges equal to five (5%) percent of all amounts
for Base Services and Sundry Services not paid within five (5) days of their
respective due dates. The parties agree that such late charges are fair and
reasonable compensation for costs incurred by Licensor on collecting payments
past due hereunder.


D.
Upon Licensee giving a notice of termination pursuant to paragraph 3 above, the
Base Services Fee for the next month of the license term shall be due and
payable simultaneously with the giving of the termination notice.



5.
OPERATING COVENANT:



Licensee is hereby granted a license to use the Unit within the Premises on an
exclusive basis and shall have access thereto twenty-four (24) hours a day,
seven (7) days a week. Licensor shall provide office cleaning services, heating
and air-conditioning to the Premises, Monday through Friday, 9:00 am to 6:00 pm,
except on public holidays. In addition, Licensee will have use of the common
area of the Premises facilities on a non-exclusive basis in accordance with the
rules and regulations promulgated with respect thereto. It is understood and
agreed that the Licensee shall use the office and common area of the Premises
solely for general office use in the conduct of the Licensees business and for
no other purpose. Licensee agrees not to engage in any conduct or to allow or
permit any of its employees, invitees, visitors or guests to engage in any
conduct, which may disturb or annoy any other occupants at the Location or
which, in the opinion of Licensor, is objectionable or undesirable.


IN THE ABSENCE OF WILLFUL MISCONDUCT, THE LICENSEE EXPRESSLY AGREES TO WAIVE,
AND AGREES NOT TO MAKE ANY CLAIM FOR DAMAGES, DIRECT OR CONSEQUENTIAL, ARISING
OUT OF ANY FAILURE TO FURNISH ANY UTILITY, SERVICE OR FACILITY, ANY ERROR OR
OMISSION WITH RESPECT THERETO, OR ANY DELAY OR INTERRUPTION OF THE SAME.


6.
DEFAULT:



A.
In the event that Licensee shall default in the performance or observance of any
of the terms or conditions of this License Agreement, including the Rules and
Regulations annexed, which Licensee fails to cure by the due date (including
payment for Base Services or Sundry Services or twenty-four hours in the event
of a default under Paragraph 5 above) after the giving of written notice thereof
by Licensor to Licensee, then the License shall be deemed to have terminated at
the end of said period and Licensee shall vacate the Unit on or before the date
set forth in such notice as if that date were the date set forth as to be the
end and expiration of this License Agreement.



B.
In the event that Licensee shall fail to vacate the Unit on or before the date
set forth in Licensors notice given pursuant to Article 6 (A) above, then
Licensor, in addition to any other remedies available to it, shall have the
option to pursue any one or more of the following remedies without any
additional notice or demand whatsoever and without incurring any liability
therefore and without limitation to Licensor in the exercise of any other
remedy:

(1) Licensor may forthwith terminate this Agreement and the license to use any
portion of the Premises, and re-enter and take possession of same.
(2) Licensor may forthwith take and hold any property of Licensee as payment, in





--------------------------------------------------------------------------------





whole or in part, of Licensees obligations hereunder, and if Licensees default
continues, after 30 days deem such property abandoned and dispose of same as
Licensor shall determine, or
(3) Licensor may forthwith accelerate and demand immediate payment of all
remaining payments due under the balance of the term of the Agreement; or
(4) Licensor may forthwith discontinue any or all Base Services and/or Sundry
Services to Licensee, including but not limited to, phone and reception service,
internet access, fax service, and mail service, use of conference room, etc. and
any use of any common facilities by Licensee; or
(5) Pursue any other remedy now or hereunder available to Licensor. Licensor
exercise of any right or remedy shall not prevent it from exercising any other
right or remedy.


C.
Licensee agrees to pay all costs and expenses, including reasonable attorney’s
fees, expended or incurred by Licensor in connection with the enforcement of the
Agreement, the collection of any sums due hereunder, any action for declaratory
relief in any way related to this Agreement, or the protection or preservation
of any rights of Licensor hereunder. In the event Licensee delivers notice of
non-renewal to Licensor but fails to surrender occupancy and holds over
possession beyond the expiration date then, at Licensor option, (i) the monthly
Base license fee due and payable during the holdover period shall be 150 % of
the Base license fee paid by Licensee prior to holdover, or (ii) the non-renewal
notice from Licensee shall be deemed null and void, and the term renewed. In the
event Licensee defaults then any concessions or fees previously waived shall
become immediately due and payable.



D.
If Licensor shall terminate this license pursuant to the terms of this paragraph
6, Licensee shall remain liable to Licensor for any unpaid Base license fee and
Sundry Service Fee and all other damages, costs and expenses incurred by
Licensor arising out of Licensees default.



7.
SECURITY DEPOSIT:



Licensee has deposited with Licensor the Security Deposit for the faithful
performance and observance by Licensee of the terms, provisions and conditions
of this License Agreement. If Licensee shall default with respect to of any of
the terms, provisions or conditions of this License Agreement Licensor may apply
all or a portion of the Security Deposit to the extent required to remedy such
default, including applying Security Deposit to pay arrears in Licensee Fees and
Sundry changes pursuant to Article four (4) above, in which event, Licensee,
within three (3) days after demand from Licensor, shall deposit with Licensor
the amount of Security Deposit so applied. Provided that Licensee shall have
complied with the terms and conditions of this License Agreement, Licensor shall
return the balance remaining of the Security Deposit to Licensee after the
expiration of the term of this license. In the event any part of the Security
Deposit is applied towards payment due Licensor, then Licensee shall, within ten
(10) days thereafter, pay to Licensor the amount necessary to restore such
Security Deposit to its original amount.


The Security Deposit need not be kept separate and apart from other funds of
Licensor, no interest shall be paid thereon, and it may be used by Licensor to
pay for Schedule A and/or Schedule B services requested by Licensee. If Licensee
is late in making payment of any amounts due herein three or more times Licensee
shall upon demand deposit an additional month of Total Base Monthly Fee into the





--------------------------------------------------------------------------------





Security Deposit. In addition to the Security Deposit, Licensee will upon
execution hereof, pay to Licensor the Monthly Base license fee for one (1) month
and such other fees and deposits as may be appropriate based upon Licensees
needs.


8.
OVERLEASE:



The Licensee and License Agreement are subject to and subordinate to the terms
of the Overlease.


9.
DAMAGES and INSURANCE:



Licensee will not damage or deface the furnishings, walls, floors or ceilings,
or make or suffer to be made any waste, obstruction or unlawful, improper or
offensive use of any Unit or any other part of the Premises, or damage any of
the equipment located on the Premises. Licensee will not cause damage to any
part of the Licensors Premises or the property of Licensor or others or disturb
the quiet enjoyment of any other licensees or occupants of the Premises.
Licensor will have the right, at any time and from time to time, to enter any
Unit occupied by Licensee to inspect the same, to make such repairs and
alterations Licensor reasonably deems necessary, and the cost of any such repair
resulting from the act or omission of Licensee shall be reimbursed to Licensor
by Licensee upon demand. Licensor reserves the right to charge reasonable fees
for any repairs needed above and beyond normal wear and tear upon the exit of
Licensee from the Unit. Licensor shall have the right to show any Unit to
prospective Licensees, provided Licensor will use reasonable efforts not to
disrupt Licensees business.


Licensor and its respective members, directors, officers, agents, servants and
employees shall not, to the extent permitted by law, except upon the affirmative
showing of Licensors gross negligence or willful misconduct, be liable for, and
Licensee waives all right to recovery, against such entities and individuals for
any damage or claim with respect to any injury to person or damage to, or loss
or destruction of any property of Licensee, its employees, authorized persons
and invites due to any act, omission or occurrence in or about the Premises.


Licensee hereby agrees to indemnify, defend and hold harmless Licensor, its
members, officers, directors, employees, agents and representatives from and
against any liability to third parties arising out of any acts occurring on or
about the Premises, unless such liability arises out of the negligence of
Licensor without Licensee having contributed thereto. Licensee assumes all risk
of loss with or about the Licensees Unit which is number 1001-1011
,1021,1022,1023, 1024.


Licensee expressly assumes that its use of the phone and high speed internet
circuits provided by or through Licensor is at Licensees sole risk and is
subject to all applicable local, state, national and international laws and
regulations. Licensee acknowledges that the reliability and performance of phone
and internet service or other related services provided by or through Licensor
are beyond Licensors control and are not in any way warranted by Licensor.
Licensee agrees that the internet is not a secure network and that third parties
may be able to intercept, access, use or corrupt the information Licensee
transmits over the internet. Licensee shall adopt whatever security measures
(such as encryption) it believes are appropriate to its circumstances. Licensor
is not responsible for invalid destinations, transmissions errors, and
corruption or security breaches of Licensee's data. Licensee agrees that
Licensor does not warrant that internet service will be uninterrupted or error
free. Licensee agrees that Licensor has no control over third party networks or
web sites that Licensee may access and that delays and disruptions of other
network transmissions are completely beyond the control of Licensor. Licensor
cannot and does not guarantee that the internet and/or computer related services
which it provides will meet Licensees needs. Licensee agrees to defend,
indemnify and hold harmless Licensor from and against all liabilities, cost and
expenses, including reasonable attorneys fees, related to or arising from
Licensees





--------------------------------------------------------------------------------





use of the phone, internet and related services provided by or through Licensor.


Licensee acknowledges that it is the Licensees responsibility to maintain
insurance to cover the risks set forth in this paragraph and name Times Square
Suites LLC as additional insured. Minimum general liability insurance to be
maintained is $1,000,000 per occurrence and $2,000,000 million aggregate.


10.    CREDIT CHECKLicensee hereby authorizes Licensor, from time to time, to
perform a credit check on the applicant and any principals of the applicant.


11.
BROKER:

Licensee represents that Licensee has dealt with no broker in connection with
the licensing of the Units except for the Broker named in paragraph 1" hereof
and shall indemnify licensor for reasonable attorneys fees and any awards if any
broker other than, the one named above and claims to have introduced licensee to
the premises.


12.
NOTICES:



A.
Any notice, demand or request permitted or required to be given under this
License Agreement may be given or served only if in writing by any of the
following means: (a) Personal Delivery; (b) Certified or Registered Mail
(Postage Pre-Paid); or (c) Nationally recognized overnight courier service,
addressed in each case as follows:



If to Licensor:        Times Square Suites LLC
369 Lexington Ave
2nd Floor
New York, NY 10017




If to Licensee:
At the address set forth on the first page hereof as Licensees mailing address,
or to a specified email address or if no such address is specified, at the
Premises.



B.
Any notice, demand or request permitted or required under this License Agreement
shall be deemed given as follows:



-
Personal delivery shall be deemed given upon delivery.

-
Certified or registered mail, postage pre-paid shall be deemed given upon
deposit in an official depository of the United States Post Office or a
Nationally recognized overnight courier service shall be deemed given one day
after delivery to said overnight courier service.

    
C.     Licensor will use the email address and/or mailing address provided by
Licensee
to send invoices and any other communications from Licensor. Licensee must
ensure an accurate and valid email and mailing address is registered with the
Licensor.


13.
APPLICABLE LAW:



This License Agreement and the License granted hereunder shall be governed by
the laws of the State of New York.







--------------------------------------------------------------------------------







14.
DOCUMENTS INCORPORATED BY REFERENCE:



Simultaneously herewith Licensee has signed an Application for Delivery of Mail
through Agent, and hereby acknowledges that such document is deemed part of this
License Agreement and is hereby acknowledges that such documents is deemed part
of this License Agreement and is hereby incorporated into this License Agreement
by reference.


15.
MISCELLANEOUS:



It is mutually agreed by and between Licensor and Licensee that the respective
parties hereto shall and hereby do waive trial by jury in any action or
proceeding or counterclaim brought by either of the parties hereto against the
other (except for personal injury or property damage) or any matters whatsoever
arising out of or in any way connected with this License, or the relationship of
Licensor and Licensee, Licensees use of or occupancy of the Unit, and any
emergency statutory or any other statutory remedy. It is further mutually agreed
that in the event Licensor commences any summary proceeding for possession of
the Unit, Licensee will not interpose any counterclaim of whatsoever nature or
description in any such proceeding.


    This is the only Agreement between the parties. No other agreements are
effective. All amendments to this Agreement shall be in writing and signed by
all parties. Any other attempted amendment shall be void. The invalidity or
unenforceability of any provision hereof shall not affect the remainder hereof.
Notwithstanding the foregoing, Licensor reserves the right to modify the terms
and provision of this Agreement upon 30 days written notice to Licensee. If
Licensee does not accept the modification it may, within 30 days after receiving
notice of the modification, notify Licensor of its intent to terminate the
Agreement at the end of the following month, at which time the Agreement shall
terminate as if the term had expired.


All waivers must be in writing and signed by the waving party. Licensor failure
to
enforce any provision of this Agreement or its acceptance or fees shall not be a
waiver and shall not prevent Licensor from enforcing any provision of this
Agreement in the future. No receipt of money by Licensor shall be deemed to
waive any default of Licensee or to extend, reinstate or continue the term
hereof.


Licensee agrees that during the term of this Agreement and within one (1) year
of the termination of this Agreement, neither Licensee nor any of its
principals, employees or affiliates will hire directly or as an independent
contractor, or refer to another for employment, or offer an internship, or
volunteering position of any kind, to any person who is at that time, or was
during the term of this Agreement, an employee of Company or any of its
affiliated companies. In the event of a breach of any obligation of Licensee
contained in this Paragraph, Licensee shall be liable to Licensor for, and shall
pay to Licensor, on demand, liquidated damages in the amount equivalent to a one
year of salary for each employee with respect to whom such breach shall occur,
it being mutually agreed that the actual damage that would be sustained by
Company as the result of any such breach would be, from the nature of the case,
extremely difficult to fix, and that the aforesaid liquidated damage amount is
fair and reasonable. Licensee agrees that neither Licensee nor any of its
partners, members, officers, or employees will represent, or otherwise provide
legal counsel to, any of Licensor’s current or former employees in any dispute
with, or legal proceeding against, Licensor or any of its affiliates.
Furthermore, Licensee must not carry out a business which competes with
Licensor’s of providing services office accommodations or virtual offices.
Property left by licensee in the unit after the termination of this agreement,
is deemed abandoned and the licensor may dispose of the property as it deems
appropriate.





--------------------------------------------------------------------------------







All Schedules attached hereto are hereby incorporated herein by this reference.
All parties signing this Agreement on behalf of a partnership or co-signing
individuals shall be jointly and severally liable for all obligations of
Licensee. Copies of this Agreement bearing faxed or emailed signatures shall be
deemed binding. This Agreement shall terminate if Licensor lease for the
premises terminates. Licensee shall conduct its business without fraud or
deception and will diligently seek to avoid complaints from its customers, law
enforcement/regulatory agencies and the general public. Licensee, its employees
and agents are not Specially Designated Nationals, Blocked Persons or others
prohibited from doing business by the US Department of Treasury Office of
Foreign Assets Control. Licensee represents and warrants to Licensor that there
are no agents, brokers, finders or other parties with whom Licensee has dealt
who are or may be entitled to a commission or fee with respect to this
Agreement, except as stated herein above and Licensee shall indemnify Licensor
for any award or settlement and reasonable attorney fees for breach of this
representation. Licensee may not solicit other Licensees for any business or
other purpose without Licensors prior written approval and shall be liable to
Licensor for any damages caused by a breach hereof.


Neither Licensee nor anyone claiming by, through or under Licensee shall assign
this Agreement or permit the use of any portion of the Unit by any person other
than Licensee; provided, however, Licensee may assign this Agreement to an
affiliated entity of Licensee if, in Licensors sole opinion, said assignment
shall not impair in any way upon Licensors ability to receive and collect all
payments due hereunder. In the event of any such permitted assignment, Licensee
shall not thereby be relieved of any of its obligations under this Agreement.
Licensee acknowledges that it shall be a material breach hereof to disclose the
terms of this Agreement to anyone, except as necessary for tax reporting
purposes.


The Rules and Regulations of the Building and of Licensor as defined on Schedule
C hereto and any additional schedules that may be attached hereto are expressly
made part of this Agreements and Licensee expressly covenants and agrees to
abide by all of such Rules and Regulations and such additional terms, as well as
such reasonable modifications to such Rules and Regulations as may be hereafter
adopted by Licensor. Licensee agrees that if the funds necessary to fulfill the
terms of this agreement are not received within 24 hours of the signing of this
agreement, Licensor has the option to declare this agreement null and void.


Licensor is to provide the number of serviced office accommodation(s) for which
the Licensee has agreed to pay for in the premises listed above. This agreement
lists the unit Licensor has initially allocated for the Licensee’s
use.                                     Licensee authorizes Licensor to sign
for and accept delivery of packages and mail on Licensees behalf and Licensee
hereby indemnifies Licensor for doing so. Licensee hereby authorizes Licensor to
place incoming faxes, mail and packages in Licensees office in Licensees
absence. Upon termination hereof, it will be Licensees responsibility to notify
all parties of Licensees termination of the use of the above described address,
assigned telephone numbers, numbers. After termination Licensee may choose to
begin a virtual office plan with mail forwarding. If Licensee does not elect
forwarding service mail will be returned to sender.


Licensor may assign this Agreement and/or any fees hereunder and Licensee agrees
to any such assignee. This Agreement is subordinate to any and all maters which
Licensor lease agreement for the premises is subordinate.







--------------------------------------------------------------------------------





16.
CONFIDENTIALITY:

The terms of this agreement are confidential. Neither Licensor nor Licensee must
disclose them without the other’s consent unless required to do so by law or an
official authority. This obligation continues after this agreement ends. In
witness whereof, the parties have executed this agreement as of the date first
written above.


38th Street Suites LLC    


 
 
 
/s/ Russel Detres
 
Russell Detres - General Manager
 
 
 
/s/ Angelos M. Stergiou
 
Licensee's Signature
 
 
 
Angelos M. Stergiou M.D. ScD h.c., President and CEO
 
Legal Name & Title
 
 
 
20-8099512
 
TIN/SS of Licesnsee








































--------------------------------------------------------------------------------





SCHEDULE A: BASE SERVICES


Included In Monthly Fee:
•
Luxurious reception area to greet your clients and business associates

•
Secure 24/7 access

•
Manhattan address

•
Receptionist 9 AM to 5 PM

•
Daily cleaning throughout the facility

•
Mail handling

•
Kitchen facility

•
Availability of business tools such as Copier, Printer, Fax & Scanner

•
Central AC and heating

•
Ice and water

•
Doorman Building

•
Luxurious furniture

•
Support staff







































    





--------------------------------------------------------------------------------





SCHEDULE B: MONTHLY SUNDRY SERVICES


1. VoIP Phone w/Unlimited U.S. Calling -         $125 (includes handset)


2. All other Telephone Calls -
Rates vary by location called

$95.00 per unlimited international calling plan


3. Direct TV -
$35.00 per TV (one time installation Fee of $250 for SD Receiver, and $350 for
an HD receiver)



4. High-Speed Internet Connection-
$75.00 per computer



5. Scan to Email-
$0.25 per page



6. Photocopies or Prints -
50 B/W free monthly. B/W: 12 cents/page < 200 pages, 10 cents/page > than 200
pages. Color: 60 cents/page < 100, 50 cents/page > than 100 pages.



7. Community Fax -
$1.00 per page receiving or sending



8. Additional or Lost keys -
$15.00 each (5 Included)



9. Static IP Address -
$35.00 per address



10. Voicemail to Email -
$10.00 per user

Other voice services outlined on VoIP Guide & Menu


11. Shipping Services (Fedex or Messenger) -
Discounted Rate + $5 per package



12. Receptionist Answer & Transfer -
$85.00 (for up to 2 extensions, $25 per additional)



13. In-room dedicated fax line -
$60.00 per line



14. Use of Conference Rooms -
Room A - $75.00 per hr / Rooms B & D- $125 per hr / Room C- $100 per hr / Room E
& F $60 per hr



15. Desk, chair, or file cabinet -
$50.00 for each item



16. IT Rack Space -
$50.00 for each item



17. IT Support -
$180.00 per hour



18. Admin Services -
$30.00 per hour



Included in Monthly License Fee
•
25 VoIP Phone w/Unlimited U.S. Calling

•
25 High-Speed Internet Connections

•
25 Desks & Chairs + filing cabinets + cubicle + conf room table

•$1000 Credit Towards Conference Room Usage





